                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-10568-RGS

                     DUSA PHARMACEUTICALS, INC.

                                       v.

          BIOFRONTERA INC., BIOFRONTERA BIOSCIENCE GMBH,
           BIOFRONTERA PHARMA GMBH, and BIOFRONTERA AG

                     MEMORANDUM AND ORDER ON
                        CLAIM CONSTRUCTION

                                March 14, 2019

STEARNS, D.J.

      In this multifaceted intellectual property dispute, plaintiff DUSA

Pharmaceuticals, Inc., accuses defendants Biofrontera Inc., Biofrontera

Bioscience GMBH, Biofrontera Pharma GMBH, and Biofrontera AG

(collectively Biofrontera) of patent infringement and misappropriation of

trade secrets. 1 Before the court are the parties’ briefs construing the disputed

claim terms of the two asserted patents – U.S. Patents Nos. 8,216,289 (the


      1Specifically, DUSA’s Second Amended Complaint (Dkt #84) sets out
seven claims: patent infringement (Counts I & II); trade secret
misappropriation under the Defend Trade Secrets Act (Count III); trade
secret misappropriation under Mass. Gen. Laws ch. 93, § 42 (Count IV);
common-law misappropriation of confidential, proprietary, and trade secret
information (Count V); tortious interference with contractual relations
(Count VI); and deceptive and unfair trade practices under Mass. Gen. Laws
ch. 93A (Count VII).
’289 patent) and 9,723,991 (the ’991 patent). The court heard argument

pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996),

on March 12, 2019.

                        THE ASSERTED PATENTS

      The ’289 and the ’991 patents are both entitled “Illuminator for

Photodynamic Therapy,” and list as inventors Scott Lundahl, Rebecca

Kozodoy, Ronald Carroll, and Elton Leppelmeier. The ’289 patent was

issued on July 10, 2012, from an application dated December 16, 2010.

The ’991 patent was issued on August 8, 2017, from an application dated

May 20, 2014. The application for the ’991 patent is a continuation of the

application for the ’289 patent, which is itself a continuation in a long line

of applications dating back to 1998. The two patents share the same

specification.

      The asserted patents are directed to improvements in photodynamic

treatment (PDT) technology.

      Photodynamic therapy or photochemotherapy is currently being
      proposed to treat several types of ailments in or near the skin or
      other tissues, such as those in a body cavity. For example, PDT
      is being proposed to treat different types of skin cancer and pre-
      cancerous conditions. In PDT, a patient is administered a
      photoactivatable agent or precursor of a photoactivatable agent2
      which accumulates in the tissue being diagnosed or treated. An

      2 A specific precursor of a photoactivatable agent identified in the
patent is 5-aminolevulinic acid (ALA).
                                     2
      area of the patient which includes the tissue being diagnosed or
      treated is then exposed to visible light. The visible light causes
      chemical and/or biological changes in the photoactivatable agent
      which in turn selectively locate, destroy or alter the target tissue
      while at the same time causing only mild and reversible damage
      to other tissues in the treatment area.

’289 patent, col. 1, ll. 36-50. “For therapeutic reasons it is desirable to have

a power output which is uniform in intensity and color. In particular, it is

highly desirable to have an illuminator with a spectral output that overlaps

to a large extent with the optical activation spectrum of the target

photosensitizer.”     Id., col. 2, ll. 24-28.       However, “[c]onventional

illuminators do not produce visible light that is sufficiently uniform in

intensity over a contoured surface.” Id., col. 2., ll. 37-38.

      Objectives of the asserted patents include:

   • to provide an improved illuminator for PDT and/or PD
     [(photodiagnosis)];

   • to provide an illuminator for PDT that produces visible light of
     consistent uniformity in terms of both spectral characteristics
     and intensity over a diversely contoured surface;

   • to provide an illuminator for PDT or PD which produces visible
     light almost entirely in a selected wavelength range;

   • to provide an illuminator for irradiating the face or scalp of a
     patient;

   • to provide a cooling system for improving the irradiance
     uniformity of an illuminator;



                                        3
   • to provide an illuminator comprising a finite emitter that
     approximates the uniform output of an infinite plane emitter by
     varying the spacing of individual light sources within the
     illuminator; and

   • to provide a monitoring system for an illuminator comprising a
     single visible light sensor monitoring the visible light output of a
     plurality of light sources and outputting a signal to adjust the
     visible light output from the plurality [of] light sources.

Id., col. 2, ll. 42-65. To accomplish the stated goals, the patents disclose

      [a]n apparatus and method for photodynamic therapy or
      photodynamic diagnosis using an illuminator comprising a
      plurality of light sources generally conforming to a contoured
      surface and irradiating the contoured surface with substantially
      uniform intensity visible light. The light sources may comprise
      generally U-shaped fluorescent tubes that are driven by
      electronic ballasts. Adjustment of the ballast voltage controls the
      output power of the tubes. The tubes are supported by a sheet-
      metal or plastic housing and are covered by a polycarbonate
      shield which directs cooling airflow within the unit and prevents
      glass-patient contact in the vent of tube breakage. An aluminum
      reflector located behind the tubes increases both the output
      irradiance and the uniformity of the output distribution. The
      spacing of the U-shaped tubes is varied to increase the output at
      the edges of the illuminator to make the output more uniform.
      Also, different portions of the tubes are cooled at different
      amounts, to improve uniformity. A light sensor monitors output
      from the U-shaped tubes to provide a signal for adjusting the
      output from the tubes.

Id., Abstract. Figure 1, reproduced infra, illustrates an exemplar of the

illuminator described in the asserted patents.




                                       4
      According to one preferred embodiment illustrated in FIGS. 1-8,
      seven U-shaped fluorescent tubes 10(1)-10(7) are driven by three
      electronic ballasts 20. Adjusting the ballast voltage controls the
      output power of the tubes. The tubes 10(1)-10(7) are supported
      by a housing 30 and are covered by a polycarbonate shield 40
      which directs cooling airflow within the unit and prevents glass-
      patient contact in the event of tube breakage. An aluminum
      reflector 50 located behind the tubes increases both the output
      irradiance and the uniformity of the output distribution.

Id., col. 5, ll. 27-36.

      The ’289 patent sets out 19 method claims, while the ’991 patent sets

out 12 appratus claims. For each patent, claim 1 is the only independent

claim and is representative.



                                      5
           ’991 patent claim 1. An illuminator for diagnosing or
     treating a patient, comprising:

           a plurality of light sources configurable in a spaced
              relationship to a patient to treat or diagnose a
              dermatological condition,

           a controller, connected to the plurality of light sources, to
               control the light sources,

           wherein the light sources are configured and controlled to
             provide a uniform output of light to the patient to treat
             or diagnose a dermatological condition,

           the light sources being configured and controlled such that
               uniform output of light is provided when measured at
               distances of 2’’ and 4’’.

          ’289 patent claim 1. A method of photodynamically
     diagnosing or treating a patient, comprising:

           illuminating the patient with an illuminator whose
               measured output over an active emitting area is at least
               60% of the measured maximum over all operation
               distances.

     The parties’ Markman briefs join on essentially two issues – whether

an illuminator as contemplated by the asserted patents must necessarily

conform to a contoured surface, and whether the claim terms “all

operation distances” and “uniform output of light” are sufficiently definite

to satisfy the standard set out by the Supreme Court in Nautilus, Inc. v.

Biosig Instruments, Inc., 572 U.S. 898 (2014).




                                     6
                               DISCUSSION

     Claim construction is an issue of law. See Markman, 517 U.S. at 388-

389. Claim terms are generally given the ordinary and customary meaning

that would be ascribed by a person of ordinary skill in the art in question at

the time of the invention. 3 See Phillips v. AWH Corp., 415 F.3d 1303, 1312-

1313 (Fed. Cir. 2005) (en banc). In ascertaining how a person of ordinary




      3Despite differing formulations, the parties concur that the level of
ordinary skill in the art is one of high sophistication. According to DUSA,

     a person of ordinary skill in the art at the time of the invention
     would have at least a Bachelor of Science degree in physics or
     bioengineering (or equivalent experience) and at least 3 years of
     experience related to PDT and/or other light-based therapies (or
     equivalent) using non-laser light sources. This person may have
     also worked in collaboration with other scientists and/or
     clinicians who have had experience developing or administering
     to patients PDT and/or other light-based therapies.

DUSA Br. (Dkt #72). Biofrontera, in turn, defines a person of ordinary skill
in the art (POSITA) as one having

     at least a Bachelor of Science in electrical engineering, physics,
     biomedical engineering, computer engineering, material science,
     or a related scientific or engineering field, and at least one year
     of work or research experience in optics, optoelectronics,
     radiometry, photometry, or a related field. Alternatively, a
     POSITA in the relevant time frame would have been someone
     with at least four years of industry or academic experience in
     optics, optoelectronics, radiometry, photometry, or a related
     field.

Biofrontera Br. (Dkt #71) at 20 n.7.
                                       7
skill in the art would have understood the claim terms, the court looks to the

specification of the patent, its prosecution history, and, where appropriate,

extrinsic evidence such as dictionaries, treatises, or expert testimony. Id. at

1315-1317.   Ultimately, “[t]he construction that stays true to the claim

language and most naturally aligns with the patent’s description of the

invention will be, in the end, the correct construction.” Id. at 1316 (citation

omitted).

      “illuminator”

      Biofrontera contends that an “illuminator” is “one or more light

sources generally conforming to a contoured surface.” 4 While agreeing that

an illuminator is “a light emitting medical instrument,” DUSA objects to

Biofrontera’s attempt to limit the term by confining it to contoured surfaces.

Where, as here, Biofrontera maintains that the asserted patents disavow flat

specimens as fitting within the ordinary meaning of illuminator, the

standard of proof is “exacting.”5 GE Lighting Sols., LLC v. AgiLight, Inc.,



      4 Although the term “illuminator” appears only in the preamble to
claim 1 of the ’991 patent, Biofrontera asserts that it serves as a limitation for
the claim, or in the alternative, that the term “plurality of light sources
configurable in a spaced relationship to the patient” should be similarly
construed as “plurality of light sources generally conforming to a contoured
surface.”
      5 There is no suggestion here that the patentees acted as their own
lexicographer with respect to “illuminator.”
                                      8
750 F.3d 1304, 1309 (Fed. Cir. 2014).           “[D]isavowal requires that ‘the

specification [or prosecution history] make[] clear that the invention does

not include a particular feature.’” Id., quoting SciMed Life Sys. Inc. v.

Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341 (Fed. Cir. 2001)

(alterations in GE Lighting).

         Biofrontera contends that a contoured shape is an essential component

of the patented invention. The problem sought to be solved by the patents,

as Biofrontera understands it, is that “[c]onventional illuminators do not

produce visible light that is sufficiently uniform in intensity over a contoured

surface,” ’289 patent, col. 2, ll. 37-38, particularly over a patient’s face or

scalp.

         The inverse square law of optics states that the intensity of light
         from a point source received by an object is inversely
         proportional to the square of the distance from the source.
         Because of this behavior, distance from the source is an
         important variable in all optical systems. Thus, in order to
         achieve uniform facial or scalp irradiation, variations in output
         irradiance with distance must be minimized.

Id., col. 4, ll. 29-35. To minimize the distance to the patient, the patents

disclose “[a]n apparatus and method for photodynamic therapy or

photodynamic diagnosis using an illuminator comprising a plurality of light

sources generally conforming to a contoured surface and irradiating the




                                         9
contoured surface with substantially uniform intensity visible light.” Id.,

Abstract.

      The specification’s description of the invention, according to

Biofrontera, presents all three types of the evidence that courts have found

sufficient to establish disavowal. First, Biofrontera notes that the asserted

patents consistently describe the present invention as an illuminator

conforming to a contoured surface. See Pacing Techs., LLC v. Garmin Int’l,

Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015) (“We have found disavowal or

disclaimer based on clear and unmistakable statements by the patentee that

limit the claims, such as ‘the present invention includes . . .’ or ‘the present

invention is . . .’ or ‘all embodiments of the present invention are . . . .’).

   • “In accomplishing the foregoing objects, there has been provided
     according to the present invention an illuminator for PDT or PD
     of a contoured surface. The illuminator comprises a plurality of
     light sources generally conforming to the contoured surface and
     irradiating the contoured surface with substantially uniform
     intensity visible light, and a housing supporting the plurality of
     light sources with respect to the contoured surface.” ’289 patent,
     col. 2, l. 66 - col. 3, l. 6 (emphasis added).

   • “In accomplishing the foregoing objects, there is also provided
     according to the present invention a method of PDT or PD of a
     contoured surface. The method comprises topically applying 5-
     aminolevulinic acid to the contoured surface, and irradiating the
     contoured surface with substantially uniform intensity visible
     light from the plurality of light sources generally conforming to
     the contoured surface.” Id., col. 3, ll. 7-13 (emphasis added).



                                        10
   • “In accomplishing the foregoing objects, there is also provided
     according to the present invention for photodynamically
     diagnosing or treating a contoured surface, the light coming from
     a plurality of sources generally conforming to the contoured
     surface and irradiating the contoured surface with uniform
     intensity.” Id., col. 4, ll. 1-6 (emphasis added).

   • “[T]he present invention uses a U-shaped emitting surface that
     more closely follows the contours of the human face and scalp.”
     Id., col. 4, ll. 40-42 (emphasis added).

      Second, Biofrontera points out that a contoured illuminator is the only

embodiment disclosed in the patents, and the patents tie the touted and

claimed light output uniformity to this embodiment. See Andersen Corp. v.

Fiber Composites, LLC, 474 F.3d 1361, 1367 (Fed. Cir. 2007) (limiting

“composite compositions” to pellet and linear extrudate forms disclosed in

the single embodiment because they are “are essential features of the claimed

composite composition”). Both asserted patents claim specific light output

thresholds, see, e.g., ’289 patent, claim 1 (“at least 60% of the measured

maximum over all operation distances”); ’991 patent, claim 2 (“within 70%

of a measured maximum at distances of 4’’ and 2’’”).             Notably, the

specification’s only description of meeting these performance benchmarks is

attributed to the contoured embodiment. See ’289 patent, col. 15, ll. 6-11 (“It

has been found that, according to a preferred embodiment of the present

invention, the measured output over the active emitting area is within 70%

of the measured maximum when measured with a cosine response detector
                                      11
at distances of 4’’ and 2’’, and within 60% of the measured maximum over all

operation distances.”).

     Finally, Biofrontera observes that the asserted patents disparage flat

illuminators as being unable to provide the desired uniform light output. See

Pacing Techs., 677 F.3d at 1025-1026 (“We also have found disclaimer when

the patent repeatedly disparaged an embodiment as ‘antiquated,’ having

‘inherent inadequacies,’ and then detailed the ‘deficiencies [that] make it

difficult’ to use.”), citing Chi. Bd. Options Exch., Inc. v. Int’l Sec. Exch.,

LLC, 677 F.3d 1361, 1372 (Fed. Cir. 2012). “A flat emitting surface would not

deliver a uniform light dose to all contours of the face simultaneously

because the non-planar facial and scalp surfaces could not be placed at a

constant distance from the emitting surface.” ’289 patent, col. 4, ll. 35-39.

According to Biofrontera, each of these factors individually supports a

finding of disavowal, while collectively, they compel this conclusion. See

Rembrandt Patent Innovations, LLC v. Apple, Inc., 716 F. App’x 965, 971-

974 (Fed. Cir. 2017) (affirming the district court’s claim construction that

while not s0-claimed, computer recovery process was necessarily automated

because patent repeatedly characterized recovery process as being

automated, single embodiment incorporated and touted the benefits of




                                     12
automated recovery, and patent disparaged prior art recovery procedures

that required human interaction).

      While Biofrontera’s arguments have substantial weight, the court

agrees with DUSA that there is sufficient evidence to the contrary such that,

in the totality, Biofrontera falls short of the “exacting” standard for a finding

of disavowal. DUSA notes that while an objective of the patents is to more

uniformly illuminate a contoured surface, another is to “to provide an

improved illuminator for PDT and/or PD” without limitations as to the

illuminator’s shape. ’289 patent, col. 2, ll. 42-43. In addition to distance, the

asserted patents identify other factors contributing to output variance in

conventional illuminators and offer other techniques for amelioration. For

example,

      [t]he present invention differs from conventional light sources
      because of the biological requirements imposed on a PDT light
      source. A much higher degree of precision and integration is
      required for the components of the present invention. Output
      spectrum, irradiance, and irradiance uniformity all must be
      controlled to assure that the properties of the device are suitable
      to deliver light to the target lesions and drive the photodynamic
      reaction.

Id., col. 4, ll. 17-25. Because “temperature distribution also plays a key role

in irradiance uniformity,” id., col. 4, ll. 45-46, the patents describe a cooling

system that includes vents, a reflector, housing, and fans. Id., col. 9, ll. 5-46.

The patents also disclose a controller for automatically adjusting ballast

                                       13
voltage to the light tubes in response to input from sensors detecting the light

output. 6 See id., col. 10, ll. 53-63. “The active switching system is able to

correct for changes in power output due to line voltage and temperature

variation during treatment; thus external line voltage stabilization is not

required according to preferred embodiments of the present invention

having automatic adjustment of the ballast voltage.” Id., col. 10, l. 63 - col.

11, l. 1. None of these features are tied to any particular shape for the

illuminator.

      DUSA also rebuts each category of evidence identified by Biofrontera.

With respect to illuminator shape, the phrase repeatedly quoted by

Biofrontera – “provid[ing a contoured illuminator] according to the present

invention” – suggests that a contoured illuminator is consistent with the

present invention, but not that it is necessarily a requirement of the

invention as a whole. See TQ Delta, LLC v. Adtran, Inc., 2018 WL 2002481,

at *3 (D. Del. Apr. 27, 2018) (characterizing “there has been provided in

accordance with the present invention” as “permissive language”).

Elsewhere in the patent, the language used to describe the same feature is

explicitly permissive.


      6Indeed, claim 1 of the ’991 patent is directed to an illuminator with
such a controller.

                                      14
   • “The light sources may comprise generally U-shaped fluorescent
     tubes that are driven by electronic ballasts.” ’289 patent,
     Abstract (emphasis added).

   • “According to one preferred embodiment illustrated in FIGS. 1-
     8, seven U-shaped fluorescent tubes 10(1)-10(7) are driven by
     three electronic ballasts 20.” Id., col. 5, ll. 27-29 (emphasis
     added).

   • “[O]ne embodiment of the present invention utilizes a plurality
     of U-shaped tubes 10(1)-10(7).” Id., col. 6, ll. 16-18 (emphasis
     added).

      At the claim construction hearing, DUSA pointed out that the single

instance where the specification directly characterizes “the present

invention” as contoured is limited to illuminating the human face and scalp.

See ’289 patent, col. 4, ll. 40-42 (“[T]he present invention uses a U-shaped

emitting surface that more closely follows the contours of the human face

and scalp.”). Likewise, a flat illuminator is also characterized as inadequate

in the specific context of application to the face or scalp. See id., col. 4, ll. 35-

39 (“A flat emitting surface would not deliver a uniform light dose to all

contours of the face simultaneously because the non-planar facial and scalp

surfaces could not be placed at a constant distance from the emitting

surface.”). The invention, however, as DUSA noted, is not limited to cranial

applications. See id., col. 1, ll. 26-29 (“The present invention is also directed

to an apparatus and method for PDT and PD of other indications (e.g., acne)

and other areas of the patient (e.g., arms, legs, etc.).”) (emphasis added). A
                                         15
flat illuminator may well be more appropriate for application to areas of the

patient such as the back.

      In addition, DUSA identifies another embodiment described in the

specification that covers a non-contoured illuminator.

      In accomplishing the foregoing objects, there is also provided
      according to the present invention an illuminator for emulating
      an infinite plane emitter. The illuminator comprises an emitting
      area having a perimeter, and a plurality of light sources being
      generally parallel to one another, said plurality of light sources
      being adapted for irradiating substantially uniform intensity
      light from said emitting area. Lateral spacing between adjacent
      ones of said plurality of light sources varies with respect to said
      perimeter.

Id., col. 3, ll. 35-44. In this variation, an illuminator is described physically

as having a perimeter and having a plurality of parallel light sources, without

requiring that they be contoured. 7 See Oatey Co. v. IPS Corp., 514 F.3d 1271,

1276 (Fed. Cir. 2008) (“We normally do not interpret claim terms in a way

that excludes embodiments disclosed in the specification.”)

      Finally, DUSA notes that other patents in the same family set out

claims explicitly directed to the contoured illuminators. Claim 1 of U.S.




      7 Biofrontera argues that this embodiment is consistent with its
construction requiring conformity to a contoured surface because, in the
contoured embodiment, the light sources are similarly arranged in parallel.
See id. Fig. 2 (depicting parallel arrangement of U-shaped light tubes).
However, this alternative embodiment is described without any limitation to
the overall shape, and is also consistent with a flat illuminator.
                                       16
Patent No. 6,223,071 (the ’071 patent) is directed to “[a]n illuminator for . . .

a contoured surface, the illuminator comprising: a plurality of light sources

generally conforming to the contoured surface.” Likewise, claim 1 of U.S.

Patent No. 6,709,446 (the ’446 patent) discloses “[a]n illuminator . . .

comprising: an array of light sources . . . having a cross-section including an

arc-shaped portion and configured to conform to a portion of a patient . . . .”

“[W]e presume, unless otherwise compelled, that the same claim term in . . .

related patents carries the same construed meaning.” Omega Eng’g, Inc, v.

Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir. 2003). The ’071 and ’446

patents share the same specification as the asserted patents, and use the

same term – “illuminator” – consistently across the family of patents. DUSA

contends, and the court agrees, that construing illuminator as necessarily

contoured would result in a redundant and unnatural reading of the related

patents.8 For the foregoing reasons, the court will adopt DUSA’s proposal

and construe “illuminator” as “a light emitting medical instrument.”




      8 In opposition, Biofrontera argues that “[d]ifferently worded but
similar claims in related patents can be construed identically, especially
where those patents share a specification and other technical details.” Shire
LLC v. Abhai, LLC, 219 F. Supp. 3d 241, 246 (D. Mass. 2016). This principle
is inapposite in these circumstances. Here, it is the same claim term that
appears in related patents supported by the same specification. And nothing
in the specification compels a different reading of the term across the
patents.
                                     17
      “all operation distances”

      The term “all operation distances” appears in claim 1 of the ’289 patent.

DUSA insists that “all operation distances” should be accorded its plain and

ordinary meaning, while Biofrontera asserts that the term is indefinite.

Paragraph 2 of 35 U.S.C. § 112 states that a patent’s specification “shall

conclude with one or more claims particularly pointing out and distinctly

claiming the subject matter which the applicant regards as [the] invention.”

The Supreme Court has interpreted this to “require that a patent’s claims,

viewed in light of the specification and prosecution history, inform those

skilled in the art about the scope of the invention with reasonable certainty.

The definiteness requirement, so understood, mandates clarity, while

recognizing that absolute precision is unattainable.” Nautilus, 572 U.S. 898

at 910.   Biofrontera must prove indefiniteness, like other grounds of

invalidity, by clear and convincing evidence.

      According to Biofrontera, a person of ordinary skill in the art would not

understand “all operation distances” with reasonable clarity because the

specification does not provide any definition or guidance for the term. For

its part, DUSA contends that a person of ordinary skill, having experience in

photodynamic therapy, would understand the term to refer to the “range of

distances at which the PDT device is operated in order to deliver therapy to


                                      18
a patient.” DUSA Br. at 11, citing Zamenhof Decl. (Dkt #74) ¶¶ 36-40. 9

Neither DUSA nor Dr. Zamenhof provides an actual range, and suggests that

such may be found in an illuminator’s technical manuals. Biofrontera,

relying on attorney argument alone, submits that the actual range used by

physicians in performing PTD may differ from that specified in the manuals,

and such uncertainty leads to a conclusion of indefiniteness.

      The court finds that the asserted patents reasonably clearly set out the

operational range of an illuminator. The patents identify 2’’ and 4’’ as the

only specific operation distances at which maximum output is to be

measured. See ’289 patent, col. 15, ll. 6-11. It follows, therefore, that the “all

operation distances” are “the range of distances between 2’’ and 4’’.”10




      9 Dr. Robert Zamenhof is DUSA’s expert witness, and claims
“approximately 40 years of experience in the field of medical physics with
particular experience in the field of radiotherapy, a form of therapy using
ionizing radiation that has many similarities to photodynamic therapy.”
Zamenhof Decl. ¶ 7.

      10 Atthe claim construction hearing, DUSA indicated acceptance of this
construction. Biofrontera objected because claim 16 of the ’289 patent
specifies measuring maximums at “distances between 4’’ and 2’’.” Under the
principle of claim differentiation, according to Biofrontera, “all operation
distances” is necessarily broader. “However, the doctrine of claim
differentiation can not broaden claims beyond their correct scope,
determined in light of the specification and the prosecution history and any
relevant extrinsic evidence.” Multiform Desiccants, Inc. v. Medzam, Ltd.,
133 F.3d 1473, 1480 (Fed. Cir. 1998). Here, where the only disclosed
                                       19
      “uniform output of light”

      The term “uniform output of light” appears in claim 1 of the ’991 patent.

DUSA contends that this term means “output of light sufficient to activate a

target photosensitizer,” while Biofrontera again raises the indefiniteness

flag. As a threshold matter, the court agrees with Biofrontera that while

uniform light output in the activation spectrum of a particular target

photosensitizer more effectively and efficiently activates the photosensitizer,

see ’289 patent, col. 2, ll. 30-33 (“it is highly desirable to have an illuminator

with a spectral output that overlaps to a large extent with the optical

activation spectrum of the target photosensitizer”), the patents do not link

“uniform output of light” to activation sufficiency. Rather, the concept of

light output uniformity refers to the evenness of the light output. For

example, the patents’ description of a cooling system for temperature

modulation is intended to ameliorate the fact that “the output of tubular light

sources may vary with temperature.” Id., col. 4, ll. 44-45. Similarly, a

function of the automatic controller is to maintain the irradiance output

between a minimum and a maximum limit. See id., col. 14, ll. 4-23 (preferred




operation distances are 2’’ and 4’’, they will serve to limn the range for “all
operation distances.”

                                       20
embodiment has stored operational minimum and maximum regulation

limits of 9.3 and 10.7 mW/cm2).

      Rejection of DUSA’s proposed construction, however, does not

automatically lead to the conclusion that “uniform output of light” is

indefinite. Here, too, the court finds that the specification is reasonably clear

as to the term’s scope. “For therapeutic reasons it is desirable to have a

power output which is uniform in intensity and color.” Id., col. 2, ll. 24-33.

The color of the light output is a function of the specific phosphor used in the

florescent tubes. See id., col. 6, ll. 60-63. Intensity, or irradiation, can vary

with distance, temperature, and voltage. The latter is what is modulated by

the controller claimed in claim 1 of the ’991 patent. See id., col. 14, ll. 4-23

(preferred embodiment has stored operational minimum and maximum

irradiance limits). The specification and claims are also clear that uniformity

is determined as a minimum percentage of the maximum measured at

operation distances: “the measured output over the active emitting area is

within 70% of the measured maximum when measured with a cosine

response detector at distances of 4’’ and 2’’, and within 60% of the measured

maximum over all operation distances.” Id., col. 15, ll. 7-11. Because 60% of

the measured maximum is the floor of acceptable uniformity disclosed in the

patents, the court will construe “uniform output of light” as “the measured


                                       21
irradiance of light over the active emitting area is at least within 60% of the

measured maximum.”

                                   ORDER

      The disputed claim terms will be construed for the jury and for all

other purposes in the pending litigation in a manner consistent with the

above rulings of the court.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




                                      22
